PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/654,185
Filing Date: 19 Jul 2017
Appellant(s): Kalutarage et al.



__________________
Jonathan Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/8/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/8/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-6, 8-10, 12-13 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150118862 by Reilly et al. collectively US Patent 7390537 by Wu et al.
Reilly discloses a processing method comprising, exposing a substrate surface to a surface to a silicon-containing precursor and a co-reactant to deposit a flowable film at a temperature the range of about -20C to 100C (0004, 0074-0083) where the flowable film includes a carbon content.  Additionally, Reilly discloses curing the flowable film to form a cured film (see e.g. 0108-0113).  
Reilly discloses using e.g. methyltriethoxysilane, methyl trimethoxysilane, methyltrimethoxysilane (see 0083) for the PECVD deposition and therefore fails to disclose the claimed precursors.  However, Wu, also forming SiOC dielectric layers using organic silane materials via PECVD discloses methyltriethoxysilane, methyl trimethoxysilane, methyltrimethoxysilane is known (column 7, lines 45-55) and discloses improved properties may occur via use of a precursor that includes one or more carbon-carbon triple or double bonds, including low stress and low dielectric constants (see column 8, lines 5-10) and notes 
  Therefore taking the references collectively it would have been obvious to have modified Reilly to use the BMTSA as taught by Wu because Reilly discloses PECVD of dielectrics for semiconductors using various precursors and Wu discloses deposition dielectrics for semiconductors and discloses BMTSA provide benefits over such precursors as taught by Reilly.
Wu discloses depositing a carbon content that is close and abuts the range as claimed (column 7, lines 5-13) and therefore using such would have been obvious to one of ordinary skill in the art.  Additionally, the examiner notes that the instantly claimed carbon content is a function of the process steps and precursors used in the deposition and the specification discloses the composition of the film is a result of the precursor gases and steps used (see Appellants specification 0030-0031) and therefore since the prior art discloses and makes obvious the claimed steps and process gas, it is the examiners position that the prior art will necessarily have the same carbon content, unless the Appellant is using additional or different process steps that are not claimed nor disclosed as required to achieve the compositional results.
Claim 2:  Reilly discloses a plasma gas (0087).
Claim 3-6, 8-10:  Wu discloses BMTSA as an example and discloses using a silicon precursor that includes one or more carbon-carbon triple or double bonds (see column 7, line 30 - column 8, line 65).  BMTSA includes 3 methyl R groups attached to the silicon.  Additionally, Wu discloses compounds that includes one or more carbon double or triple bonds and discloses 
Claim 12-13:  Reilly discloses ammonia plasma (110, 122).
Claim 15:  Reilly discloses UV, oxygen plasma, etc. (0111).
Claim 16:  Reilly discloses the film comprises SiO (122).
Claim 17:  Reilly discloses P and B dopants (0074).

Claim 19:  Reilly discloses gap filling (0074) and the remaining claim requirements are specifically discussed above. See also Figure 9 and accompanying text.
Claim 20:  Reilly discloses gap filling (0074) and the remaining claim requirements are specifically discussed above. See also Figure 9 and accompanying text.
Claims 21-23:  The examiner notes that the instantly claimed carbon content is a function of the process steps and precursors used in the deposition and the specification discloses the composition of the film is a result of the precursor gases used (see Appellants specification 0030-0031) and therefore since the prior art discloses and makes obvious the claimed steps and process gas, it is the examiners position that the prior art will necessarily have the same carbon content, unless the Appellant is using additional or different process steps that are not claimed nor disclosed as required to achieve the compositional results.

Claims 1-6, 8-10, 12-13 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Reilly et al. with Wu et al. taken collectively with US Patent Application Publication 20160122869 by Lei et al.
Reilly with Wu discloses all that is taught above and the examiner maintains the position as specifically set forth above.  However, the examiner cites here Lei which also discloses a silicon comprising dielectric vapor deposition coating (0002, 0005).  Lei discloses depositing a silicon layer using organosilicon precursors and discloses such may comprise carbon double or triple bonds (0024-0025).  Lei discloses depositing a carbon inclusive layer with a carbon atomic 
Additionally, Lei discloses modifying the carbon content for the benefits associated with carbon’s inclusion by adjusting the deposition conditions or adding the carbon precursors (0054, 0058) and therefore since the carbon content of the film has a direct effect on the properties of the film, it would have been obvious to one of ordinary skill in the art to have modified Reilly with Wu to achieve the desired and optimum carbon content, including those as claimed, through routine experimentation to reap the benefits of tailoring the coating composition. 

(2) Response to Argument
Claims 1-6, 8-10, 12-13 and 15-23 are obvious over Reilly in view of Wu
Deposition Temperature
Appellant argues that the deposition temperature is not taught by Reilly and therefore there is no basis for the skilled artisan to use the claimed deposition temperature.  The examiner disagrees and notes that Reilly specifically discloses maintaining the substrate between -20C to 100C during the treatment which includes the deposition of the flowable dielectric film (0004).  Additionally, see also 0065 of Reilly which explicitly discloses the flowable deposition at a relative lower temperature (less than 150C) and explicitly discloses flowable deposition a temperature at -20 to 30C at 0118.   Therefore, the examiner maintains that the 
Carbon content
The Appellant’s argue that the carbon content, stating that the prior art fails to disclose the claimed carbon content.  The examiner does not disagree that the prior art fails to explicitly disclose the claimed carbon content.  However, as outlined by the rejection of record, the examiner notes that the carbon content of 50% is close to the carbon content of the claimed range (“about 55%” is not limited to 55% and above) and therefore obvious.    A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  
Even in the event that the Appellants content that the carbon content is not close to the prior art disclosure, the examiner also notes that the carbon content as claimed is merely a function of the claimed process steps and those specifically disclosed by the specification needed to achieve the claimed result.  In other words, the specification and claims merely suggest that the carbon content is directly a function of using the claimed precursor in a flowable CVD process (see Appellants specification 0030-0031) and a detailed review of the prior art suggests the claimed precursors are obvious as outlined herein and therefore the results that flow from this selection would have naturally flowed.  Therefore since the prior art discloses and makes obvious the claimed steps and process gas, it is the examiners position that the prior art will necessarily have the same carbon content, unless the Appellant is using 
Appellants argue that the examiner has not established a basis in fact or technical reason to make the finding of inherency that the results flow from the prior art disclosure.  However, the examiner disagrees and notes the basis in fact and technical reasoning flows from the Appellants own teaching, which suggests the carbon content is directly a result of the precursor and process.  The examiner notes that the Appellant’s claim requirement is merely observation of the latent properties of the deposited film and the Appellant’s specification suggests that this latent property flows from the precursors and process steps.  The precursor and the process conditions are taught by the prior art as suggested in the rejection and therefore it would follow that the results that flow from these reactants and conditions would be the same.  Here, the examiner notes that the Appellant has not indicated any specific disclosed or claimed requirement that would result in the claimed carbon outside of the obvious precursor and conditions that thus the examiner maintains the rejection that the claimed results naturally flow the claimed and disclosed steps.  
The examiner’s position is evidenced by the Appellants own claims which include various embodiments of different precursor ligands but claims merely require the same carbon content range.  Therefore, the Appellants own claims support the position the use of the claimed precursor would result in claimed carbon content, unless the Appellant is using various process steps that are not specifically claimed or disclosed as being required to achieve the 
R1-R6 selected as claimed
Appellant has argues that the claimed precursors are not embodied as obvious over the disclosure of Wu.  Here, the examiner does not disagree that the prior art fails to explicitly disclose the embedded and pendant groups.  However, the examiner notes that the prior art explicitly discloses using one or more carbon-carbon double or triple bonds and using such as pendant or embedded.  Here, the examiner notes the prior art discloses one or more double or triple bonds and that these groups can be pendant or embedded and discloses examples o 
Appellants arguments related to the embedded/pendant double or triple bonds groups is noted; however, the prior art discloses at least one double or triple bound and discloses embedded (BTMSA) and also discloses using pendant and therefore it would have been obvious to have include more than 1 (i.e. 2, 3, 4) as such is within the disclosure of Wu and also use pendant and embedded (as a combination of disclosed options) and the Appellants have proffered no secondary considerations that would rebut this position by a showing of unexpected or unpredictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The mere fact that the prior art does not show an embodiment that includes both a pendant and embedded does not negate the obviousness of such because the Appellant’s have proffered no rebutting evidence 
Taking the fully disclosure of Wu it would have been obvious to have provided silicon precursors as claimed through routine experimentation because Wu discloses using one or more carbon-carbon double or triple bonds (i.e. a range including the claimed range of carbon-carbon bonds) and such encompasses the claimed range of double and triple bounds and doing such through routine experimentation.  
As outlined in the rejection, the prior art discloses Wu discloses vapor precursors wherein R groups that include those of methyl, acetylene, vinyl (see column 8, lines 30-40, wherein the compounds include methyl – trimethylsilaneacetylene, dimethylsilane diacetylene, methysilane triacetylene or tetraacetylene silane).  Here, the disclosure of trimethylsilaneacetylene, dimethylsilane diacetylene, methysilane triacetylene or tetraacetylene silane illustrates that Si attachment to methyl and acetylene are alternatives to eachother (i.e. trimethylsilaneacetylene-1 actylene and 3 methyl or  methylsilanetriacetylene-3 actylene and 1 methyl or tetraacetylene silane – 4 actylene and 0 methyl)  This illustrates to one of ordinary skill in the art the substitution of methyl and acetylene.  This analysis would also flow for vinyl because of the disclosure that the R group can be vinyl (see e.g. vinyltrimethylsilane and divinyldimethylsilane which exemplifies the replacement of methyl with vinyl).  There, because of this understanding, and the disclosure of BTMSA bis (trimethylsilyl) acetylene, substituting the methyl for acetylene would have been obvious as 
Seam-free gapfill.
The Appellant’s argument that the prior art fails to disclose the substantially seem-free gapfill is not persuasive as evidence by Figure 9 and 0074 of Reilly in so much as the claims requirement substantially seem-free which would can reasonably be taught by Figure 9, where the gap 904 of filled with the flowable CVD and there is no “seam” in Figure 9 (i.e. substantially seam free).  

Motivation of Combine Reilly and Wu
The Appellant's argue that the examiner fails to establish the obviousness of the precursors as outlined by arguing that Wu discloses rigid films and therefore there would be no motivation to use in flowable films.  The examiner notes both references disclose rigid films, i.e. Reilly discloses a curing step to densify and form a dielectric.  The examiners notes Reilly discloses using any number of precursors that are known for vapor deposition, including carbon and silicon precursors.  The Wu reference discloses known vapor deposition precursors that include silicon and carbon, including some that are specifically referenced by Reilly.  Therefore, substitution of one known component with another would be obvious absent secondary considerations. 
Both Wu and Reilly discloses carbon silicon vapor precursors for dielectric deposition.  While Wu uses the term “CDO” and Reilly discloses “flowable dielectric” a closer look suggest 2.  Wu discloses at column 1, lines 35-35
Contrary to the Appellant assertion, both Wu and Reilly discloses rigid film formation.  Additionally, the Appellant's arguments that Wu discloses a cured film with rigid lattice is noted; however, the examiner notes that Reilly discloses post treatment crosslinking to form the dielectric layer.  Here, flowable film encompasses post treatment to make them no longer flowable (i.e. by post treatment to form a rigid film). Examiner notes that the deposition process of Wu and Reilly are not identical, but the Appellants have proffered no evidence to rebut the examiners position that Reilly discloses using known precursors and such are outlined by Wu.  
The examiner disagrees that the precursors of Wu would not be expected to operate in the process of Reilly for at least the reason that the precursors of Reilly overlap those of Wu.  Following the Appellant’s argument, the precursors of Wu would not operate in the process of Reilly; however, this directly contradicts the explicit teaching of Reilly which discloses the carbon silicon precursors, including many which are embodied by Wu.  Therefore it is the combinations of the teachings which suggest the precursors of Wu would offer predictable results.  
Reilly discloses using similar precursor as Wu, Reilly discloses carbon silane precursors e.g. methyltriethoxysilane, methyl trimethoxysilane, methyltrimethoxysilane, trimethylsilane, tetramethylsilane (see 0083).  Wu, also forming SiOC dielectric layers using organic silane materials via PECVD discloses e.g. methyltriethoxysilane, methyl trimethoxysilane, methyltrimethoxysilane, trimethylsilane, tetramethyl are known (column 7, lines 45-55).  
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As for the motivation to combine, Wu discloses similar compounds and dielectric films as taught by Reilly but also discloses improved properties may occur via use of a precursor that includes one or more carbon-carbon triple or double bonds, including low stress and low dielectric constants (see column 8, lines 5-10).  One of ordinary skill in the art would desire to reap these benefits by modifying Reilly to include the one or more carbon triple or double bounds, stress and dielectric constant improvement.  Additionally, the examiner notes that Wu discloses the vapor precursor ligands directly affect the coating properties and one of ordinary skill in the art would have found it obvious to determine the optimum ligand arrangement to reap the benefits of property control.  
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Please note that the test of obviousness is not an express suggestion of the claimed invention in any or all references, but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them (In re Rosselet, 146 USPQ 183).
As for temperature, this is specifically addressed above with respect to Reilly and therefore the mere fact that Wu discloses different temperature is not persuasive for the same reasons as set forth with respect to the overlapping disclosure of precursors.  Because there is evidence that the precursors operate in both the high temperature of Wu and lower temperature of Reilly, predictable results would flow in using these precursors in either temperature regime absent the Appellants proffering factual evidence to the contrary.  
For all the above reasons, the examiner has presented a prima facie case of obviousness over the Reilly and Wu reference and the Appellants have proffered no factual and objective evidence to rebut the examiners proffered positions.  The mere arguments of the Appellant do not take the place of objective and factual evidence to rebut the examiners prima facie case of obviousness. 

III.  Claims 1-6, 8-10, 12-13 and 15-23 are obvious over Reilly in view of Wu and Lei.
Appellants argue Lei teaches no more than Wu and doesn’t disclose the claimed organosilane precursor.  The examiner notes that the Lei reference is illustrative of silicon dielectric layers deposited by vapor deposition and disclose the carbon content that overlaps 
Lei discloses depositing a silicon layer using organosilicon precursors and discloses such may comprise carbon double or triple bonds (0024-0025).  Lei discloses depositing a carbon inclusive layer with a carbon atomic percent that overlaps the claimed range (abstract, 0049) and therefore this carbon content would have been obvious as predictable.  
Additionally, Lei discloses modifying the carbon content for the benefits associated with carbon’s inclusion by adjusting the deposition conditions or adding the carbon precursors (0054, 0058) and therefore since the carbon content of the film has a direct effect on the properties of the film, it would have been obvious to one of ordinary skill in the art to have modified Reilly with Wu to achieve the desired and optimum carbon content, including those as claimed, through routine experimentation to reap the benefits of tailoring the coating composition. 
Appellant argues that Lei “does not disclose that adding the carbon precursors to the reaction increase or decreases carbon content and therefore does not disclose benefits of the 
The examiner notes that such an explicit statement that carbon at % is specifically link to a specific property is not in the Lei reference; however, such would be recognized by the level of one of ordinary skill in the art at the time of the invention.  The examiner never articulates that the carbon is adjusted for a specific property, but only articulates that carbon is used for providing a film with property and adjustment is taught by Lei and therefore optimization to achieve desired and optimum results for its inclusion would have been obvious.  The reference itself discloses a range of carbon content and range of silicon content.  Certain properties of the film, whether density, dielectric property, weight, etc. will necessarily be effected by the concentration.  If not then a film with 100% Si would be the same as 100%C or more notably a film with 50%C would have the same properties as a film with 75%C and 25%C.  The mere fact that the prior art does not specifically articulate the specific property attributed to the carbon content does not itself negate the understanding of one skilled in the art that the change in In re Rosselet, 146 USPQ 183). 	Regardless of the above analysis, the prior art discloses the carbon content in the range as claimed and therefore specifically makes obvious using this amount of carbon to provide predictable results.  Appellants have not offered any significant factual evidence to rebut this prima facie case of obviousness.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P TUROCY/Primary Examiner, Art Unit 1718        
                                                                                                                                                                                                Conferees:
/GORDON BALDWIN/       Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                 
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.